Mr. Justice Higbee delivered the opinion of the court. 2. Mechanics’ liens, § 56*—when persons furnishing labor and materials not subcontractors. Where a person who contracts with others for labor and materials to build a house is the purchaser of the lot on which the house is to be built and has no contract by which he is to build, or furnish work and materials for the vendor who retained the legal title, he is not a contractor within the meaning of the Mlechanics’ Lien Act (J. & A. K 7139), and persons contracting directly with him to furnish labor and materials are principal contractors and not subcontractors so as to be required to • give notice to owner. 3. Mechanics’ liens, § 35*—when vendor of property cannot defend against lien. Where a purchaser of a lot contracted with others for labor and materials to build a house thereon but had no contract with the vendor to do so, held that the fact that the legal title remained vested in the vendor could not be availed of by the latter as a defense to a suit for a lien on the property, where he authorized or knowingly permitted the purchaser to contract for the improvement. 4. Mechanics’ liens, § 134*—right of assignee of claim to enforce lien. Where a lien claimant takes an assignment of a lien claim of another with the consent of the owner of the premises he is entitled under section 22 of the Mechanics’ Liens Act (J. & A. f 7146) to include the assigned claim with his own in filing his petition for lien. 5. Mechanics’ liens, § 103*—when excessive claim defeats lien. The wilful and fraudulent filing of a claim for an excessive amount may, under some circumstance, defeat the allowance of a mechanic’s lien. 6. Mechanics’ liens, § 103*—when excessive claim, will not defeat lien. The fact that a lien claimant included in its statement money advanced for labor performed on the premises, held not to show any fraud was committed or contemplated by it which would defeat its right to the allowance of a lien for the amount to which it was entitled.